¶84 Ireland, J.*
(concurring in part and dissenting in part) —  I agree with the majority except as it holds that the claim filing statute applies to individuals. The statute does not state so, and I do not think we should second-guess the wisdom of the legislature in failing to provide this protection for individuals. “It is the function of the judiciary to test legislation against constitutional restrictions. Courts do not review the wisdom of legislative acts or the policy contained therein.” Petstel, Inc. v. King County, 77 Wn.2d 144, 151, 459 P.2d 937 (1969). The legislature should be credited with having considered whether suits against individuals or officers require claim filing, given the very explicit language of RCW 4.96.010(2) defining “local government entity.”

Justice Faith Ireland is serving as a justice pro tempore of the Supreme Court pursuant to Washington Constitution article IV, section 2(a).